TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00173-CV


                                 In re MasTec North America, Inc.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also lift the stay of the trial court’s discovery orders.



                                                 __________________________________________
                                                 Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: July 7, 2021